EX. 10.5
 
SOVEREIGN BANK – LOAN NO.
 
PROMISSORY NOTE
 
2,000,000.00
MAY 2, 2014

 
FOR VALUE RECEIVED, LAZARUS REFINING & MARKETING, LLC, a Delaware limited
liability company (“Debtor”), unconditionally promises to pay to the order of
SOVEREIGN BANK, a Texas state bank (together with its successors and assigns,
“Lender”), without setoff, at its offices at 17950 Preston Road, Suite 500,
Dallas, TX 75252, or at such other place as may be designated by Lender, the
principal amount of TWO MILLION AND NO/100 DOLLARS ($2,000,000.00), together
with interest computed daily on the outstanding principal balance hereunder, at
an annual interest rate (the “Rate”), and in accordance with the payment
schedule indicated below.  This PROMISSORY NOTE (this “Note”) is executed
pursuant to and evidences a loan funded by Lender under that certain LOAN AND
SECURITY AGREEMENT dated as of even date herewith (the “Effective Date”),
between Debtor and Lender (as amended, restated or otherwise modified from time
to time, the “Loan Agreement”), to which reference is made for a statement of
the collateral, rights and obligations of Debtor and Lender in relation thereto,
but neither this reference to the Loan Agreement nor any provision thereof shall
affect or impair the absolute and unconditional obligation of Debtor to pay
unpaid principal of and interest on this Note when due.  Capitalized terms not
otherwise defined herein shall have the same meanings as in the Loan Agreement.
 
1. Rate.  Prior to the Maturity Date or an Event of Default, the Rate shall be
the LESSER of (a) the MAXIMUM RATE or (b) SIX PERCENT (6.00%).  From and after
the Maturity Date, the Rate shall be the Maturity Rate.  Notwithstanding any
provision of this Note or any other agreement or commitment between Debtor and
Lender, whether written or oral, express or implied, Lender shall never be
entitled to charge, receive or collect, nor shall amounts received hereunder be
credited so that Lender shall be paid, as interest a sum greater than interest
at the Maximum Rate.  It is the intention of the parties that this Note, and all
instruments securing the payment of this Note or executed or delivered in
connection therewith, shall comply with applicable law.  If Lender ever
contracts for, charges, receives or collects anything of value which is deemed
to be interest under applicable law, and if the occurrence of any circumstance
or contingency, whether acceleration of maturity of this Note, prepayment of
this Note, delay in advancing proceeds of this Note or any other event, should
cause such interest to exceed the Maximum Rate, any amount which exceeds
interest at the Maximum Rate shall be applied to the reduction of the unpaid
principal balance of this Note or any other Indebtedness, and if this Note and
such other Indebtedness are paid in full, any remaining excess shall be paid to
Debtor.  In determining whether the interest exceeds interest at the Maximum
Rate, the total amount of interest shall be spread, prorated and amortized
throughout the entire term of this Note until its payment in full.  The term
“Maximum Rate” as used in this Note means the maximum nonusurious rate of
interest per annum permitted by whichever of applicable United States federal
law or Texas law permits the higher interest rate, including to the extent
permitted by applicable law, any amendments thereof hereafter or any new law
hereafter coming into effect to the extent a higher Maximum Rate is permitted
thereby.  If at any time the Rate shall exceed the Maximum Rate, the Rate shall
be automatically limited to the Maximum Rate until the total amount of interest
accrued hereunder equals the amount of interest which would have accrued if
there had been no limitation to the Maximum Rate.  To the extent, if any, that
Chapter 303 of the Texas Finance Code, as amended, (the “Act”) is relevant to
Lender for purposes of determining the Maximum Rate, the parties elect to
determine the Maximum Rate under the Act pursuant to the “weekly ceiling” from
time to time in effect, as referred to and defined in §303.001-303.016 of the
Act; subject, however, to any right Lender subsequently may have under
applicable law to change the method of determining the Maximum Rate.
 
2. Accrual Method.  Interest on the Indebtedness evidenced by this Note shall be
computed on the basis of a THREE HUNDRED SIXTY (360) day year and shall accrue
on the actual number of days elapsed for any whole or partial month in which
interest is being calculated.  In computing the number of days during which
interest accrues, the day on which funds are initially advanced shall be
included regardless of the time of day such advance is made, and the day on
which funds are repaid shall be included unless repayment is credited prior to
the close of business on the Business Day received as provided herein.
 
 
PROMISSORY NOTE – PAGE 1
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
3. Payment Schedule.  Except as expressly provided herein to the contrary, all
payments on this Note shall be applied in the following order of priority:
(a) the payment or reimbursement of any expenses, costs or obligations (other
than the outstanding principal balance hereof and interest hereon) for which
either Debtor shall be obligated or Lender shall be entitled pursuant to the
provisions of this Note or the other Loan Documents, (b) the payment of accrued
but unpaid interest hereon, and (c) the payment of all or any portion of the
principal balance hereof then outstanding hereunder, in the direct order of
maturity.  If an Event of Default exists under any of the other Loan Documents,
then Lender may, at the sole option of Lender, apply any such payments, at any
time and from time to time, to any of the items specified in clauses (a), (b) or
(c) above without regard to the order of priority otherwise specified herein and
any application to the outstanding principal balance hereof may be made in
either direct or inverse order of maturity.  If any payment of principal or
interest on this Note shall become due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall be included in computing interest in connection with such
payment.  This Note shall be due and payable as follows:
 
(a) ELEVEN (11) consecutive monthly payments of principal and interest, each in
an amount sufficient to fully amortize the loan under this Note over a period of
THIRTY-SIX (36) months, commencing on JUNE 2, 2014 and continuing on the SAME
day of each successive month thereafter (or if no such date, then the LAST day
of such month); and
 
(b) ONE (1) final payment of the outstanding principal balance of this Note,
including all accrued and unpaid interest thereon, on the earlier of (i) the
acceleration of the Indebtedness pursuant to the terms of the Loan Documents; or
(ii) MAY 2, 2015 (the earlier of such dates being the “Maturity Date”).
 
4. Delinquency Charge.  In the event any installment owing under this Note, or
any part thereof, remains unpaid for TEN (10) or more days past the due date
thereof as provided above, Debtor shall pay to Lender, in addition to any other
amounts to which Lender may be entitled hereunder, a reasonable late payment fee
equal to FIVE PERCENT (5.00%) of the amount of said installment, which amount is
stipulated by Debtor to be reasonable in order to compensate Lender for its
additional costs incurred as a result of having to attend to such
delinquency.  This late charge should be paid only once as to such amount as is
due and owing, but promptly, as to each respective late payment.  It is further
agreed that the imposition of any such late payment fee shall in no way
prejudice or limit Lender’s rights or remedies against Debtor under this Note or
any of the other Loan Documents.  In the event any check or other payment item
used to make a payment to Lender is dishonored for any reason, Debtor shall pay
to Lender, in addition to any other amounts to which Lender may be entitled
hereunder, a reasonable processing fee of THIRTY AND NO/100 DOLLARS ($30.00) (or
the maximum amount provided from time to time in Section 3.506(b) of the Texas
Business and Commerce Code).  This processing fee should be paid once with
respect to each dishonor of a check or other payment item.  It is further agreed
that the imposition of any such processing fee shall in no way prejudice or
limit Lender’s rights or remedies against Debtor under this Note or any of the
other Loan Documents.
 
5. Waivers, Consents and Covenants.  Debtor, any indorser or guarantor hereof,
or any other party hereto (individually an “Obligor” and collectively
“Obligors”) and each of them jointly and severally: (a) waives presentment,
demand, protest, notice of demand, notice of intent to accelerate, notice of
acceleration of maturity, notice of protest, notice of nonpayment, notice of
dishonor, and any other notice required to be given under the law to any Obligor
in connection with the delivery, acceptance, performance, default or enforcement
of this Note, any indorsement or guaranty of this Note, or any other documents
executed in connection with this Note or any other Loan Documents now or
hereafter executed in connection with any obligation of Debtor to Lender;
(b) consents to all delays, extensions, renewals or other modifications of this
Note or the Loan Documents, or waivers of any term hereof or of the Loan
Documents, or release or discharge by Lender of any Obligors, or release,
substitution or exchange of any security for the payment hereof, or the failure
to act on the part of Lender, or any indulgence shown by Lender (without notice
to or further assent from any Obligors); (c) agrees that no such action, failure
to act or failure to exercise any right or remedy by Lender shall in any way
affect or impair the obligations of any Obligors or be construed as a waiver by
Lender of, or otherwise affect, any of Lender’s rights under this Note, under
any indorsement or guaranty of this Note or under any of the Loan Documents; and
(d) agrees to pay, on demand, all costs and expenses of collection or defense of
this Note or of any indorsement or guaranty hereof and/or the enforcement or
defense of Lender’s rights with respect to, or the administration, supervision,
preservation, or protection of, or realization upon, any property securing
payment hereof, including, without limitation, reasonable attorney’s fees,
including fees related to any suit, mediation or arbitration proceeding, out of
court payment agreement, trial, appeal, bankruptcy proceedings or other
proceeding, in such amount as may be determined reasonable by any arbitrator or
court, whichever is applicable.
 
 
PROMISSORY NOTE – PAGE 2
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
6. Prepayments.  Prepayments may be made in whole or in part at any time without
premium or penalty.
 
7. Remedies Upon Default.  Whenever there is an Event of Default under the Loan
Documents the entire balance outstanding hereunder and all other obligations of
any Obligor to Lender (however acquired or evidenced) shall, at the option of
Lender, become immediately due and payable and any obligation of Lender to
permit further borrowing under this Note shall immediately cease and
terminate.  From and after (a) an Event of Default, or (b) the Maturity Date
(whether by acceleration or otherwise), the Rate on the unpaid principal balance
of this Note shall be increased at Lender’s discretion up to the lesser of
(i) EIGHTEEN PERCENT (18.00%), or (ii) the MAXIMUM RATE (the “Maturity
Rate”).  The provisions herein for a Maturity Rate (a) shall not be deemed to
extend the time for any payment hereunder or to constitute a “grace period”
giving Obligors a right to cure any default, and (b) shall be deemed the
contract rate of interest applicable to the outstanding principal balance of the
Note from and after the occurrence of one of the events set forth in this
Section.  At Lender’s option, any accrued and unpaid interest, fees or charges
may, for purposes of computing and accruing interest on a daily basis after the
due date of this Note or any installment thereof, be deemed to be a part of the
principal balance, and interest shall accrue on a daily compounded basis after
such date at the Maturity Rate provided in this Note until the entire
outstanding balance of principal and interest is paid in full.  Upon an Event of
Default, Lender is hereby authorized at any time, at its option and without
notice or demand, to set off and charge against any deposit accounts of any
Obligor (as well as any money, instruments, securities, documents, chattel
paper, credits, claims, demands, income and any other property, rights and
interests of any Obligor), which at any time shall come into the possession or
custody or under the control of Lender or any of its agents, affiliates or
correspondents, any and all obligations due hereunder.  Additionally, Lender
shall have all rights and remedies available under each of the Loan Documents,
as well as all rights and remedies available at law or in equity.
 
8. Waiver.  The failure at any time of Lender to exercise any of its options or
any other rights hereunder shall not constitute a waiver thereof, nor shall it
be a bar to the exercise of any of its options or rights at a later date.  All
rights and remedies of Lender shall be cumulative and may be pursued singly,
successively or together, at the option of Lender.  The acceptance by Lender of
any partial payment shall not constitute a waiver of any default or of any of
Lender’s rights under this Note.  No waiver of any of its rights hereunder, and
no modification or amendment of this Note, shall be deemed to be made by Lender
unless the same shall be in writing, duly signed on behalf of Lender; each such
waiver shall apply only with respect to the specific instance involved, and
shall in no way impair the rights of Lender or the obligations of Obligors to
Lender in any other respect at any other time.
 
9. Applicable Law, Venue and Jurisdiction.  Debtor agrees that this Note shall
be deemed to have been made in the State of Texas at Lender’s address indicated
at the beginning of this Note and shall be governed by, and construed in
accordance with, the laws of the State of Texas and is performable in the City
and County of Texas indicated at the beginning of this Note.  In any litigation
in connection with or to enforce this Note or any indorsement or guaranty of
this Note or any Loan Documents, Obligors, and each of them, irrevocably consent
to and confer personal jurisdiction on the courts of the State of Texas or the
United States courts located within the State of Texas.  Nothing contained
herein shall, however, prevent Lender from bringing any action or exercising any
rights within any other state or jurisdiction or from obtaining personal
jurisdiction by any other means available under applicable law.
 
10. Partial Invalidity.  The unenforceability or invalidity of any provision of
this Note shall not affect the enforceability or validity of any other provision
herein and the invalidity or unenforceability of any provision of this Note or
of the Loan Documents to any person or circumstance shall not affect the
enforceability or validity of such provision as it may apply to other persons or
circumstances.
 
11. Binding Effect.  This Note shall be binding upon and inure to the benefit of
Obligors and Lender and their respective successors, assigns, heirs and personal
representatives, provided, however, that no obligations of Obligors hereunder
can be assigned without prior written consent of Lender.
 
 
PROMISSORY NOTE – PAGE 3
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
12. Controlling Document.  To the extent that this Note conflicts with or is in
any way incompatible with any other document related specifically to the loan
evidenced by this Note, this Note shall control over any other such document,
and if this Note does not address an issue, then each other such document shall
control to the extent that it deals most specifically with an issue.
 
13. Commercial Purpose.  DEBTOR REPRESENTS TO LENDER THAT THE PROCEEDS OF THIS
LOAN ARE TO BE USED PRIMARILY FOR BUSINESS, COMMERCIAL OR AGRICULTURAL PURPOSES
AND NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES.  DEBTOR ACKNOWLEDGES HAVING
READ AND UNDERSTOOD, AND AGREES TO BE BOUND BY, ALL TERMS AND CONDITIONS OF THIS
NOTE.
 
14. Collection.  If this Note is placed in the hands of an attorney for
collection, or if it is collected through any legal proceeding at law or in
equity or in bankruptcy, receivership or other court proceedings, Debtor agrees
to pay all costs of collection, including, but not limited to, court costs and
reasonable attorneys’ fees.
 
15. Notice of Balloon Payment.  At maturity (whether by acceleration or
otherwise), Debtor must repay the entire principal balance of this Note and
unpaid interest then due.  Lender is under no obligation to refinance the
outstanding principal balance of this Note (if any) at that time.  Debtor will,
therefore, be required to make payment out of other assets Debtor may own; or
Debtor will have to find a lender willing to lend Debtor the money at prevailing
market rates, which may be higher than the interest rate on the outstanding
principal balance of this Note.  If Obligors have guaranteed payment of this
Note, Obligors may be required to perform under such guaranty.
 
16. Waiver of Jury Trial.  DEBTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM THAT
RELATES TO OR ARISES OUT OF THIS NOTE OR ANY OF THE LOAN DOCUMENTS OR THE ACTS
OR FAILURE TO ACT OF OR BY LENDER IN THE ENFORCEMENT OF ANY OF THE TERMS OR
PROVISIONS OF THIS NOTE OR THE OTHER LOAN DOCUMENTS.
 
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
 
 
 
 
 
 
 
PROMISSORY NOTE – PAGE 4
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
EXECUTED as of the Effective Date.
 
DEBTOR:
ADDRESS:
   
LAZARUS REFINING & MARKETING, LLC
801 Travis Street, Suite 2100
 
Houston, TX 77002
By:           BLUE DOLPHIN ENERGY COMPANY
 
Its:           Sole Member
     
By:           /s/ JONATHAN P. CARROLL
 
Name:      Jonathan P. Carroll
 
Title:        President
 



 
 
 
 
 
 
PROMISSORY NOTE – PAGE 5
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 